Citation Nr: 1636973	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-38 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right femur stress fracture.

2.  Entitlement to service connection for a low back disability as secondary to service-connected residuals of a right femur stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1993 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or otherwise implied by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU is not before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's residuals of a right femur stress fracture are manifested by no more than symptoms of mild disability.

2.  The Veteran's low back disability is not shown to have been caused or aggravated by service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's residuals of a right femur stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5255 (2015).

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that July 2009 and August 2009 notice letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The notice letters informed the Veteran of what information or evidence was needed to support his claims, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.  Regarding the right femur rating claim, the Veteran was afforded VA examinations in August 2009, February 2012, and May 2014.  There is no evidence indicating that there has been a change in the severity of the Veteran's disability since the time of the last VA examination, including no assertion of such made by the Veteran.  See 38 C.F.R. § 3.327(a) (2015).  The Board finds the August 2009, February 2012, and May 2014 VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's rating claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's residuals of a right femur fracture under the applicable rating criteria.

In April 2014, the Board remanded the right femur claim so that the Veteran could be afforded a new VA examination to address the symptoms specific to the Veteran's right femur (rather than his right hip).  The Veteran was later afforded a new May 2014 VA examination.  The May 2014 VA examiner opined that the Veteran's right femur fracture was healed, and that he was otherwise unable to state any symptoms of the Veteran's right femur stress fracture residuals (versus his right hip DJD) without resorting to mere speculation.  The examiner reasoned that no residuals could be "definitively stated," and noted that May 2014 x-rays showed a "questionable developmental variation versus cortical thickening and remodeling distal femoral diaphysis," and that such changes could not be differentiated from a normal developmental variation.  

Ultimately, the Board finds the question as to whether all of the Veteran's symptoms shown on VA examination in May 2014 are attributable to his residuals of a right femur fracture versus a right hip condition to be moot, because in totum, the symptoms shown on VA examination are productive of an overall disability picture of no more than mild disability, and not meeting the criteria for an increased rating, as explained below.  Therefore, the Board finds that a remand for another VA medical opinion or VA examination to attempt to parcel out which symptoms are attributable to which condition would only serve to unreasonably delay a final adjudication of the claim, and is therefore not required.  Thus, the Board finds that the duty to assist in this regard has been satisfied, as the VA examinations are adequate upon which to base a decision even assuming all of the symptomatology were attributable to the Veteran's service-connected right femur fracture residuals.  Therefore, to the extent the May 2014 VA examiner was unable to clarify which specific symptoms, if any, are attributable to any residuals of the right femur stress fracture, the Board finds such to be harmless because all of the symptoms shown, taken together, still do not meet the criteria for a higher rating.

Regarding the low back disability claim, the Veteran was afforded VA examinations in August 2010 and May 2014, and a January 2015 VA medical opinion was obtained.  The Board acknowledges that the August 2010 VA examiner did not provide a complete opinion, and that the May 2014 VA examiner did not provide any etiological opinion.  Therefore, the January 2015 VA medical opinion was obtained from the same VA examiner who provided the August 2010 VA examination report, which opinion did in fact address the question of secondary service connection, and the examiner provided an adequate rationale for her conclusions.  Therefore, taken together, the Board finds the VA examination reports and VA medical opinion are adequate upon which to base a decision on the claim.  The Veteran's reported history was noted, he has been examined, and the January 2015 VA medical opinion includes an adequate rationale for the opinion provided.

In May 2014, the Board remanded the low back claim in order to obtain the VA medical opinion to address secondary service connection.  As noted above, the January 2015 VA medical opinion was subsequently obtain, which provided the requested opinion and includes an adequate rationale for the conclusions.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Right Femur

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's residuals of a right femur stress fracture are currently assigned a 10 percent disability rating under Diagnostic Code 5299-5255, effective December 14, 1998.  The Veteran seeks an increased rating.

The Veteran's residuals of a right femur stress fracture are currently rated by analogy under Diagnostic Code 5255, femur, impairment of.  Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with mild knee or hip disability, 20 percent for moderate, and 30 percent for marked.  A 60 percent rating is provided for fracture of the surgical neck, with false joint.  A 60 percent rating is also provided for fracture of shaft or anatomical neck with nonunion, without loose motion, weight-bearing preserved with aid of brace.  An 80 percent rating is provided for fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).

The Board notes that the normal range of motion for the hip joint is flexion to 125 degrees; extension to 0 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran was afforded VA examinations in August 2009, February 2012, and May 2014.

The August 2009 VA examination report reflects the Veteran reported experiencing constant right leg pain, and occasional swelling.  The Veteran reported flare-ups of pain (10/10) on rainy days, during which he reported he takes hydrocodone to help with daily functioning.  He reported that in June 2009, he squatted down, got up, and "felt a pop" and had experienced a shooting pain down his right leg ever since.  Examination revealed tenderness, weakness, and painful motion, but range of motion testing was not noted.  The examiner noted that the Veteran walked with a limp and decreased stride length.  Signs of abnormal weight bearing, including callosities and abnormal shoe wear, were found.  The examiner noted that there was no joint involvement.  X-rays of the right femur revealed "no apparent acute injury change, mild thickening of the bony cortex along the medial mid-femur, might be evidence of old healed stress fracture, . . . no apparent evidence of active process."  While the Board acknowledges that the word "moderate" was written in a box next to these findings, the Board finds this notation appears to be a transcriptional error as the findings next to this notation are of no acute injury change, no evidence of any active process, and only "mild" thickening of the bony cortex along the medial mid-femur.  Regarding the effect of his disability on his activities of daily living and occupational functioning, the Veteran reported that his occupation was appraising homes, and that he cannot squat down without taking medication.  It was also noted that the Veteran was able to stand and walk for less than 15 minutes.  

The February 2012 VA examination report reflects the Veteran reported random sharp stabbing pain in his right thigh and distal femur since "a few years ago" when he bent down and felt a "pop" in his right pelvic area.  Since then he reported experiencing right groin and buttock pain when sitting for 30 minutes.  He reported he could stand and/or walk for 20 to 30 minutes.  He reported he had been told by an orthopedic doctor that he had arthritis in his hips, but worse on the right.  Range of motion testing revealed right hip flexion to 115 degrees (of 125), and abduction not lost by beyond 10 degrees.  Painful motion was noted (albeit no objective signs were noted).  Repetitive motion testing revealed no additional limitation of motion.  Muscle strength testing of the right hip was 5/5.  No ankylosis of the hip joint, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy was found.  The examiner noted that the limitation of motion of the right hip was due to discomfort in the right pelvic region, and that there was tendinous popping in the anterior pelvis with flexion and extension of the right hip.  The examiner noted that a March 2011 MRI of the right femur was normal, and x-rays of the right hip were normal.  Regarding the impact of the Veteran's "right hip and/or thigh" condition on his ability to work, the examiner noted that hip pain limited the Veteran's endurance and work capacity.  The examiner clarified that although the March 2011 MRI revealed some cartilage thinning in the hips, it was negative for arthritic conditions of the right hip or femur, and no other musculoskeletal deficits of the hips or femur were shown.  

The May 2014 VA examination report reflects the Veteran reported right hip pain, but no right femur or leg pain was specifically noted.  The Veteran reported no flare-ups.  Range of motion testing of the right hip revealed flexion to 90 degrees (of 125), and abduction not lost beyond 10 degrees, with painful motion noted.  Repetitive motion testing revealed no additional limitation of motion.  Muscle strength testing of the right hip was 5/5.  No ankylosis of the hip joint, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy was found.  An x-ray of the right hip revealed mild DJD.  An x-ray of the right femur revealed no acute process, and a "questionable developmental variation versus cortical thickening and remodeling distal femoral diaphysis."  Regarding the functional impairment, the examiner noted a decreased ability to climb stairs and ladders, walk on uneven surfaces, and ride in a car for prolonged periods for more than 30 minutes, which the examiner attributed specifically to the Veteran's right hip.  

The May 2014 examiner opined that "no residuals of a right femur stress fracture can be definitively stated."  The examiner reasoned that while there was evidence of possible cortical thickening and remodeling, those changes could not be differentiated from a normal developmental variation, and noted that 2010 right femur x-ray report noted mild thickening of the distal shaft, right femur, and a "possible" old healed injury.  The examiner further opined that he was unable to state whether the Veteran's mild thickening of the right femur is related to his stress fracture without resorting to mere speculation.

The Board has carefully reviewed all of the Veteran's VA and private treatment records.  The Board notes they include an August 2009 VA treatment record, which reflects the Veteran reported right thigh pain after feeling a "pop" when squatting down two months prior, but films of the femur and knee were "entirely unremarkable," there was "no evidence of a stress fracture of the right femur," examination revealed full range of motion of the right thigh, and an assessment of mid-thigh pain "appears to be musculature in origin" was recorded.  A February 2011 VA treatment record shows that the Veteran reported right thigh pain, but had full range of flexion and was able to fully touch his thigh to his abdomen.  June 2011 private treatment records from St. John's Clinic reflect the Veteran reported right thigh pain, but a bone scan of his right femur was negative, an MRI was unremarkable, and the physician opined that the Veteran's complaints of right thigh pain were likely due to right hip osteoarthritis.

The Board has also taken into consideration all of the statements made by the Veteran, including his reports of constant pain, limitation of motion, and his report that he has had to work reduced hours due to the pain (he reports he is self-employed).  See, e.g., Statement, July 2009.

In light of the above, the Board finds the preponderance of the evidence is against assigning a rating in excess of the current 10 percent rating.  As shown above, the August 2009 VA examiner noted that there was "no joint involvement," x-rays of the right femur showed no acute injury change, no evidence of an acute process, and only "mild" thickening of the bony cortex along the medial mid-femur.  The February 2011 VA treatment record showed full range of flexion.  The June 2011 St. John's record shows that the right femur bone scan was negative, an MRI was unremarkable, and the physician opined that the Veteran's right thigh complaints were likely due to his right hip osteoarthritis (not due to his femur fracture).  The February 2012 VA examiner noted flexion was limited to 115 degrees (of 125), with such limitation being specifically noted as due to tendinous popping in the pelvic region (not any stress fracture), muscle strength was 5/5, and the MRI of the right femur was normal.  The May 2014 VA examination report reflects range of motion testing of the right hip revealed flexion to 90 degrees (of 125), and abduction not lost beyond 10 degrees, muscle strength of 5/5, and an x-ray of the right femur revealed no acute process.  The Board finds that this overall disability picture more nearly approximates "mild" disability rather than "moderate."  The Board notes again that the presently assigned 10 percent rating under Diagnostic Code 5255 already contemplates "mild" impairment of the femur.

The Board has considered whether the Veteran might be entitled to a higher rating under any other diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, no ankylosis of the hip is shown as contemplated by Diagnostic Code 5250.  No limitation of extension to five degrees, or of flexion to 45 degrees, is shown as contemplated by the minimum 10 percent ratings under Diagnostic Codes 5151 and 5252.  No limitation of abduction to 10 degrees, or inability to toe out to greater than 15 degrees, or inability to cross the legs is shown so as to meet the criteria for a compensable rating under Diagnostic Code 5253.  And no flail joint is shown to meet the criteria for an 80 percent rating (the only rating) under Diagnostic Code 5254.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 percent rating under Diagnostic Code 5255.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's residuals of a right femur stress fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a right femur stress fracture with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The present rating already contemplates mild or slight disability, including any related hip involvement, and it already contemplates pain, the occupational impairment as reported by the Veteran, and limitation of motion when it considers knee or hip disability in conjunction with the femur residuals.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (functional loss includes limitation of motion).  As such, referral for an extraschedular rating is not appropriate.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current 10 percent rating for the Veteran's residuals of a right femur stress fracture is appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for residuals of a right femur stress fracture for the entire period on appeal; the benefit of the doubt rule is not for application.  

B.  Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has a low back condition secondary to his service-connected residuals of a right femur stress fracture.

The Board notes as an initial matter that the Veteran has not alleged direct service connection, and "the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion.  The Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record."  See Robinson v. Peake, 21 Vet. App. 545 (2008).  

An August 2010 VA examination reflects low back pain and a lumbosacral spine strain was diagnosed on examination.  A more recent May 2014 VA examination report shows diagnosed osteoarthritis of the lumbar spine (since 2012).  Therefore, the Veteran is shown to have a current low back condition.

With regard to whether his low back condition is related to his service-connected residuals of a right femur fracture, a December 2007 VA treatment record shows the Veteran reported right mid back pain since August 2007, and that he could not recall any injury.  January 2008 and July 2008 VA treatment records shows complaints of back pain, but it was noted that x-rays were normal, and back pain was diagnosed.  July 2009 VA treatment records show that the Veteran reported a history of back pain, and an acute exacerbation on June 30, 2009, after leaning down and straightening up.  An impression of back pain, etiology uncertain at this time, was recorded.  The July 2009 records also show that he reported right femur pain, and an x-ray was normal.  

The Veteran was seen by orthopedics in August 2009, and that time, he reported that on June 29, 2009, he was squatting down and went to get up and "felt a pop" through the right thigh and was experiencing pain in that area.  He did not report any back pain or problems associated with his right femur.  The VA orthopedic physician noted that July 2009 films of the right knee, femur, and hip were entirely unremarkable, as well as July 2009 bone imaging.  An assessment of mid-thigh pain, appears to be muscular in origin, was recorded.  

Another August 2009 VA treatment record (primary care) reflects that the Veteran's subjective complaints included right thigh pain that he associated with his femur fracture in service, and "occasional back pain which is not associated with thigh pain."  

A June 2011 bone scan reports from St. John's Clinic reflect impressions including "I do not see any discrete focal bony abnormality on this examination to adequately explain the patient's right femur pain."  Osteoarthritis of the right hip, however, was shown.  A June 2011 office note shows the bone scan reports were reviewed, the Veteran was examined, and an impression of "referred thigh pain possibly coming from his right hip osteoarthritis" was recorded.

A December 2012 VA MRI report for the Veteran's lumbar spine reflects an impression of "no bone, disk or soft tissue abnormality is identified."  

The Veteran was provided VA examinations in August 2010 and May 2014, and an January 2015 VA medical opinion was obtained.

The August 2010 VA examination report reflects the examiner noted the Veteran's reported history of progressively worse, intermittent low back pain that he attributed to his service-connected residuals of a right femur fracture.  Examination revealed normal posture, normal symmetry in appearance, and a normal gait.  Range of motion testing revealed some limitation of motion of the low back, and painful motion was noted.  Motor examination of the right hip and knee was 5/5, muscle tone was normal, and no atrophy was found.  An x-ray of the lumbosacral spine was normal.  The examiner noted that the Veteran was a self-employed home appraiser for the last five to 10 years, and that no time had been lost from work due to his back condition, although decreased ability to perform activities including work was noted.  The examiner noted that she could not opine whether the Veteran's low back condition was caused by his residuals of a right femur fracture "without resorting to mere speculation."  However, the examiner then explained that his lumbosacral films were normal, he had no leg length discrepancy, and no undue stress on the Veteran's spine was shown.  The Board acknowledges, however, that the VA examiner did not address aggravation.

A May 2014 VA examination report reflects that, as noted above, the VA examiner recorded a diagnosis of osteoarthritis of the lumbar spine, noted as since 2012.  The Veteran reported a history of gradual onset of right-sided low back pain since 2009, and later constant low back pain, worse with sitting and in the cold or rain.  Range of motion testing of the spine and right hip revealed some limitation of motion, with painful motion noted.  Strength testing of the hips and knees was 5/5, and no atrophy was found.  It was noted that November 2012 x-rays revealed osteoarthritis of the lumbar spine, a December 2012 MRI of the lumbar spine was normal, and a May 2014 x-ray revealed "minimal" degenerative joint disease (DJD) of the lumbar spine.  Also, May 2014 x-rays of the right hip revealed DJD.  The VA examiner did not provide any etiological opinion.
A January 2015 VA medical opinion was obtained from the same VA examiner who performed the August 2010 VA examination.  The VA examiner opined that the Veteran's low back condition was less likely than not related in any way to his service-connected residuals of a right femur fracture.  The VA examiner reasoned that the Veteran's right femur stress fracture was healed, x-rays of his low back showed only minimal degenerative changes consistent with age, that his current spinal condition is a natural progression of an aging process that would occur regardless of any right femur stress fracture, and because his gait was normal and did not appear to show any kind of abnormal stress on his spine.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's low back condition was caused or aggravated by his service-connected residuals of a right femur fracture.  As shown above, there is no medical opinion of record that attributes the Veteran's low back condition to his right femur fracture.  Rather, the January 2015 VA medical opinion reflects the examiner opined that the Veteran's low back condition is not related in any way to his service-connected residuals of a right femur fracture, which was healed.  Rather, the examiner opined that the Veteran's low back condition involved only minimal degenerative changes consistent with age.  While the examiner did not use the words "not aggravated," when reading the entirety of the opinion, and specifically the portion that attributes any increase in symptoms to the natural progression of the aging process that would occur regardless of any right femur stress fracture, it is clear that the examiner did not find aggravation in this case.  The Board notes that the January 2015 VA medical opinion is the most probative medical evidence of record, and is not contradicted by any medical opinion of record.

The Board acknowledges that the Veteran himself attributes his low back condition to his residuals of a right femur fracture, and that he alleges that he has an altered gait due to his residuals of a right femur fracture that caused his low back condition.  As shown above, however, despite all of the Veteran's complaints of right thigh pain, the August 2010 VA examination report shows that examination revealed a normal posture, normal symmetry in appearance, normal gait, no leg length discrepancy, and no undue stress on the Veteran's spine being shown.  The Board ultimately finds the more detailed findings of the VA examiner to be more credible based on the level of detail, and based on the VA examiner's medical background.  See 38 C.F.R. § 3.159(a).  While the Board acknowledges that one August 2013 mental health clinic record includes a notation that the Veteran was walking with an antalgic gait, the Board emphasizes that this notation was made in the context of a mental status examination by a psychiatric nurse practitioner, and no physical examination was performed.  Therefore, the Board finds this notation to have little probative value versus the VA examiner's opinion.  Ultimately, the Board finds the January 2015 VA medical opinion to be more probative than the Veteran's opinion again based on the VA examiner's medical background, and based on the detailed findings and rationales provided by the VA examiner.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability; therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a right femur stress fracture is denied.

Entitlement to service connection for a low back disability, to include as secondary to residuals of a right femur stress fracture, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


